 



Exhibit 10.1

 

 



FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This First Amendment to Securities Purchase Agreement (this “First Amendment”),
dated as of May 9, 2013, is entered into by and between Crumbs Bake Shop, Inc.,
a Delaware corporation with offices located at 110 West 40th Street, Suite 2100,
New York, New York 10018 (the “Company”), and Michael Serruya (the “Buyer”).

 

WHEREAS, the Company and the Buyer are parties to that certain Securities
Purchase Agreement, dated as of April 29, 2013 (the “Purchase Agreement”),
which, subject to various conditions contained therein, obligates the Company to
sell and issue, and the Buyer to purchase, up to $10,000,000 in aggregate
principal amount of the Company’s senior convertible notes (“Notes”), subject to
the Buyer’s right to assign any or all of his purchase rights thereunder to one
or more Buyer Assignees upon the execution and delivery of Assignment Documents;

 

WHEREAS, Section 4(t) of the Purchase Agreement provides that, for so long as
Michael Serruya holds any Notes, the Nominating and Corporate Governance
Committee of the Company’s Board of Directors is required to nominate the
Designated Nominee for election to the Board at each annual meeting of the
Company’s stockholders and the Board is obligated to recommend such election to
the Company’s stockholders;

 

WHEREAS, the rules and regulations of the Principal Market permit the Purchase
Agreement to provide for such a nomination right, so long as voting rights of
existing stockholders are not disparately reduced or restricted (the “Voting
Rights Rule”);

 

WHEREAS, the Buyer has not assigned any of his purchase rights under the
Purchase Agreement, and no Notes have been sold or issued pursuant to the
Purchase Agreement; and

 

WHEREAS, the Company and the Buyer desire to amend the Purchase Agreement to
ensure that the Purchase Agreement complies with the Voting Rights Rule.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree to amend the Purchase Agreement as follows:

 

1.                   Definitions. Capitalized terms used but not defined herein
shall have the meanings given such terms in the Purchase Agreement.

 

2.                   Amendment of the Nomination Obligations. The Purchase
Agreement is hereby amended by deleting paragraph (t) of Section 4 in its
entirety and substituting the following in lieu thereof:

 

(t)                  Board Representation. For so long as (i) Michael Serruya,
any of his family members or any of his or their respective affiliates
(collectively, the “Serruya Group”) (A) is a holder of a Note issued hereunder
and (B) beneficially owns (as defined for purposes of Rule 13d-3 of the 1934
Act) in excess of 1.0% of the Common Stock of the Company, and (ii) the Serruya
Group and the Buyer Assignees, in the aggregate, beneficially own (as defined
for purposes of Rule 13d-3 of the 1934 Act) in excess of 5.0% of the Common
Stock of the Company (the “Representation Period”), the Nominating and Corporate
Governance Committee (the “Nominating Committee”) of the Company’s Board shall
nominate a Designated Nominee (as defined below) for election to the Board at
each meeting of the Company’s stockholders held during the Representation Period
at which directors are to be elected, commencing with the Company’s annual
meeting of stockholders currently scheduled to be held in June 2013 (the “2013
Annual Meeting”), and the Board shall recommend to the stockholders that such
Designated Nominee be so elected at such meeting (collectively, the “Nomination
Obligations”).  The Board shall take all such actions necessary during the
Representation Period to ensure that the size of the Board is large enough to
accommodate the Designated Nominee’s election to the Board as a director of the
Company.  The Nomination Obligations are subject to the following conditions:
(1) the Designated Nominee’s satisfaction of all legal and governance
requirements regarding the Designated Nominee’s service as a director of the
Company and (2) the fiduciary duties imposed on the directors of the Company by
the Nomination Obligations. “Designated Nominee” means a person designated by
Michael Serruya (x) who is able to satisfy all such legal and governance
requirements and (y) the nomination and recommendation of whom would not cause
the Nominating Committee or the Board, respectively, to breach such fiduciary
duty (collectively, the “Director Qualifications”). Notwithstanding the
foregoing, if the timing of the Closing at which Michael Serruya first purchases
a Note makes it impracticable for the Company to prepare and file with the SEC,
on or before April 30, 2013, a definitive proxy statement containing the
information regarding the Designated Nominee that is required to be disclosed
therein pursuant to the SEC’s Schedule 14A or the Designated Nominee fails to
timely provide the Company with all information needed to prepare and file such
definitive proxy statement by April 30, 2013 that it may reasonably request from
the Designated Nominee, then, subject to Director Nominee’s satisfaction of the
Director Qualifications and the other conditions of this Section 4(t), then the
Nominating Committee shall recommend for election, and the Board shall elect,
the Designated Nominee to the Board as soon as is reasonably practicable
following the 2013 Annual Meeting to serve until the next annual meeting of
stockholders at which directors are elected and until his or her successor is
duly elected and qualifies and the Nomination Obligations shall commence with
such next annual meeting. For purposes of this paragraph (t), the term
“affiliate” shall have the meaning given such term in Rule 405 promulgated under
the 1933 Act.

 





 

 

3.                   Ratification of Terms. Each of the parties hereto ratifies
and confirms the Purchase Agreement, as hereby amended, and agrees that the
Purchase Agreement is and shall remain in full force and effect except to the
extent amended hereby. Each of the parties hereto further agrees that this First
Amendment is an amendment within the meaning of Section 9(e) of the Purchase
Agreement and complies with the terms and provisions thereof, and that, once
executed and delivered by the parties hereto, shall be incorporated into and
constitute a part of the Purchase Agreement.

 

4.                   Counterparts. This First Amendment may be executed in two
or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

5.                   Headings; Gender. The headings of this First Amendment are
for convenience of reference and shall not form part of, or affect the
interpretation of, this First Amendment or the Purchase Agreement. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
First Amendment instead of just the provision in which they are found.

 

[signature pages follow]

 

2

 

  

IN WITNESS WHEREOF, the Buyer and the Company have caused this First Amendment
to be duly executed as of the date first written above.

 

  COMPANY:         CRUMBS BAKE SHOP, INC.               By: /s/ John D. Ireland
  Name: John D. Ireland   Title: Senior Vice President and Chief Financial
Officer               BUYER:         /s/ Michael Serruya   Michael Serruya

 



3

 

